FILED
                             NOT FOR PUBLICATION                             JUN 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURGEN ZOVELYAN,                                 No. 08-72510

               Petitioner,                       Agency No. A097-589-146

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Gurgen Zovelyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Mamouzian v. Ashcroft, 390 F.3d 1129, 1133 (9th Cir. 2004). We deny in part and

grant in part the petition for review, and we remand.

      Substantial evidence supports the IJ’s finding that Zovelyan was not harmed

on account of whistle-blowing. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83

(1992). However, the record compels the conclusion that Zovelyan was harmed on

account of his anti-government corruption political opinion. See Mamouzian, 390

F.3d at 1134. In addition, substantial evidence also does not support the IJ’s

finding that Zovelyan did not testify credibly about the beating he suffered by the

police. See Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000) (adverse credibility

finding cannot be based on speculation and conjecture); Tekle v. Mukasey, 533

F.3d 1044, 1053 (9th Cir. 2008) (adverse credibility finding based on

mischaracterization of testimony is not supported). Accordingly, we grant the

petition for review as to Zovelyan’s asylum and withholding of removal claims and

remand– deeming Zovelyan’s testimony credible– for the agency to consider

whether Zovelyan suffered harm rising to the level of persecution, and whether he

has a well-founded fear of future persecution or faces a clear probability of future

persecution. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); see also

Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th Cir. 2009).


                                          2                                      08-72510
      Finally, the record does not compel a conclusion that it is more likely than

not Zovelyan will be tortured if he is returned to Armenia. See Arteaga v.

Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007). Accordingly, we deny the petition

as to his CAT claim.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part.

REMANDED.




                                          3                                   08-72510